UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-2218


PAMELA J. GORDON,

                Plaintiff - Appellant,

          v.

JAMES MADISON UNIVERSITY, Virginia,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:12-cv-00124-MFU-BWC)


Submitted:   January 21, 2014              Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pamela J. Gordon, Appellant Pro Se.     Ronald Nicholas Regnery,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pamela J. Gordon seeks to appeal the district court’s

order    adopting         the     magistrate         judge’s     recommendation           and

dismissing without prejudice her complaint alleging violations

of the Age Discrimination in Employment Act.                             This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders.                                  28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.   Loan      Corp.,       337 U.S. 541,    545-47    (1949).       The    order

Gordon     seeks    to     appeal      is     neither    a     final     order     nor     an

appealable      interlocutory          or    collateral      order       because    it    is

possible    for     her     to    cure      the   pleading     deficiencies         in    the

complaint that were identified by the district court.                               Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993) (holding that order dismissing complaint

without prejudice is final and appealable only if “no amendment

[in the complaint] could cure the defects in the plaintiff’s

case”    (internal       quotation       marks      omitted));     see    also     Chao    v.

Rivendell     Woods,       Inc.,      415 F.3d 342,   345    (4th     Cir.    2005)

(explaining that, under Domino Sugar, this court must “examine

the appealability of a dismissal without prejudice based on the

specific facts of the case in order to guard against piecemeal

litigation and repetitive appeals”).



                                              2
           Accordingly,       we   dismiss   the     appeal     for    lack   of

jurisdiction.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument    would    not   aid   the    decisional

process.

                                                                       DISMISSED




                                      3